            Case 3:17-cv-02243-CCC-BJM Document 72 Filed 07/22/20 Page 1 of 4




 1                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO
 2
     JORGE PONSA-RABELL, et al.,
 3
     Plaintiffs,
 4
     v.                                                       CIVIL NO. 17-2243 (CCC)
 5
     SANTANDER SECURITIES, LLC., et al.,
 6
     Defendants.
 7

 8           OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION

 9           Plaintiffs, buyers of Puerto Rico Bonds during 2012-2013, bring this class action suit

10   against Santander Securities, LLC, and its affiliates (collectively “Defendants”) claiming that

11   Defendants profited from a scheme that misled Plaintiffs and other class members into buying

12   Puerto Rico Bonds. (Docket No. 45 at ¶¶ 1-3). Plaintiffs seek redress under Section 10(b) of the

13   1934 Securities Exchange Act, 15 U.S.C. § 78j, and Rule 10b-5, 17 C.F.R. § 240.10b–5(b).1 Id. at

14   35. They also seek compensation under Art. 1054 of the Puerto Rico Civil Code, P.R. LAWS ANN.

15   tit. 31, § 3018. (Docket No. 45. at 39).

16           Pending before the Court is Defendants’ Motion to Dismiss Plaintiffs’ Third Amended

17   Complaint. (Docket No. 49). Such motion was referred to Magistrate Judge Bruce J. McGiverin

18   for a Report and Recommendation. (Docket No. 68). Magistrate Judge Bruce McGiverin issued

19   an elaborate and well reasoned Report and Recommendation concluding that Defendants’ Motion

20   to Dismiss should be granted. Id. at 20. Plaintiffs disagree with Judge McGiverin’s findings and

21

22

23   1
      Plaintiffs’ Third Amended Complaint also includes a claim under Section 17(a)(1)-(3) of the 1933 Securities
     Act, 15 U.S.C. §§ 77q(a)(1)-(3). (Docket No. 45 at 37). Plaintiffs, however, agree that such claim should be
24   dismissed. (Docket No. 64 at 10).
              Case 3:17-cv-02243-CCC-BJM Document 72 Filed 07/22/20 Page 2 of 4

     Case No. 17-2243 (CCC)


 1   pursuant to Local Rule 72(a), Plaintiffs timely objected. (Docket No. 69). Defendants opposed.

 2   (Docket No. 71).

 3            The Court has reviewed Magistrate Judge McGiverin’s Report and Recommendation at

 4   Docket No. 68 and ADOPTS the same in its entirety. The Court’s reasoning follows.

 5              I.   Standard of Review

 6            The District Court may refer dispositive motions to a United States Magistrate Judge for a

 7   Report and Recommendation. 28 U.S.C. § 636(b)(1)(B). Rule 59(b) of the Federal Rules of Civil

 8   Procedure states that “[w]ithin 14 days after being served with a copy of the recommended

 9   disposition, or at some other time the court sets, a party may serve and file specific written

10   objections to the proposed findings and recommendations.” Upon a party’s objection, the Court

11   shall make a de novo review.

12            In conducting its review, the Court is free to “accept, reject, or modify, in whole or in part,

13   the findings or recommendations made by the Magistrate Judge.” 28 U.S.C. § 636(a)(b)(1).

14   Templeman v. Chris Craft Corp., 770 F.2d 245, 247 (1st Cir. 1985), cert. denied, 474 U.S. 1021

15   (1985). Furthermore, the Court may accept those parts of the report and recommendation to which

16   the parties do not object. See Hernandez–Mejias v. General Elec., 428 F. Supp. 2d 4, 6 (D.P.R.

17   2005).

18            “Absent objection, . . . [a] district court ha[s] a right to assume that [the affected party]

19   agree[s] to the magistrate’s recommendation.” Templeman, 770 F.2d at 247. Additionally,

20   “failure to raise objections to the Report and Recommendation waives that party’s right to review

21   in the district court and those claims not preserved by such objections are precluded upon appeal.”

22   Davet v. Maccarone, 973 F.2d 22, 30–31 (1st Cir. 1992).

23

24

                                                            2
           Case 3:17-cv-02243-CCC-BJM Document 72 Filed 07/22/20 Page 3 of 4

     Case No. 17-2243 (CCC)


 1           II.    Discussion

 2           Upon de novo review, the Court has reviewed Judge McGiverin’s Report and

 3   Recommendation, as well as Plaintiffs’ objections thereto. The undersigned is in full accord with

 4   Judge McGiverin’s ratio decidendi and recommendations regarding the pending matters. Judge

 5   McGiverin correctly concludes that Plaintiffs’ Complaint lacks factual pleading; thus, it should be

 6   dismissed.

 7          First, the Court agrees with Judge McGiverin finding that Plaintiffs fail to establish

 8   personal jurisdiction over co-defendant Banco Santander S.A. (Docket No. 68 at 9). As Judge

 9   McGiverin discusses, Plaintiffs’ Complaint relies on conclusory allegations, merely alleging that

10   Banco Santander S.A. acted in concert with the other co-defendants. Id. at 9. It is important to

11   note that Plaintiffs do not challenge Judge McGiverin’s dismissal of this claim.

12          Second, the Court agrees with Judge McGiverin’s recommendation as to the dismissal of

13   Plaintiffs’ Section 10(b) and Rule 10b-5 securities claims. Id. at 19. Plaintiffs’ Complaint lacks

14   the requisite detailed factual allegations regarding their claim that Defendants encouraged

15   Plaintiffs into purchasing Puerto Rico Bonds. Without such information, the Court cannot

16   determine if Defendants’ statements actually mislead Plaintiffs into buying Puerto Rico Bonds.

17   “[T]he complaint provides no details whatsoever regarding the contents of those communications

18   other than to allege that the statements, whatever they were, failed to include certain details.”

19   (Docket No. 68 at 13).

20          Moreover, the Court also agrees with Judge McGiverin’s finding that, even if Plaintiffs’

21   Complaint showed that Defendants mislead Plaintiffs into purchasing Puerto Rico Bonds,

22   Plaintiffs’ Complaint fails to allege scienter under the heightened pleading standards of the

23   Private Security Litigation Reform Act, 15 U.S.C § 78u-4, and FED. R. CIV. P. 9(b). (Docket No.

24

                                                         3
           Case 3:17-cv-02243-CCC-BJM Document 72 Filed 07/22/20 Page 4 of 4

     Case No. 17-2243 (CCC)


 1   68 at 13). As Judge McGiverin explains, Plaintiffs’ Complaint rests on conclusory allegations to

 2   plead scienter. “Without facts showing that defendants knew plaintiffs were conservative or even

 3   moderate-risk investors, the court cannot conclude that defendants knowingly or even recklessly

 4   engaged in any deception via the alleged omissions.” Id. at 17.

 5          Lastly, the Court adopts Judge McGiverin’s recommendation to dismiss Plaintiffs’ claim

 6   under Art. 1054 of the Puerto Rico Civil Code, P.R. LAWS ANN. tit. 31, § 3018. The Court,

 7   however, takes no position on the merits of Plaintiffs’ supplemental claim. Such claim has a

 8   different pleading standard than those of a claim under Section 10(b) and Rule 10b-5. Therefore,

 9   Plaintiffs should pursue their Puerto Rico law claims in local Court.

10          III.    Conclusion

11          The Court ADOPTS Judge McGiverin’s Report and Recommendation in its entirety. As

12   such, Defendants’ Motion to Dismiss is GRANTED. Thus, Plaintiffs’ federal claims against

13   Defendants are DISMISSED with prejudice, except for Plaintiffs state claim, which is

14   DISMISSED without prejudice. The Court, however, notes that Plaintiffs’ legal action has not

15   been frivolous, as Plaintiffs have shown good-faith in stating their securities claim under Section

16   10(b) and Rule 10b-5.

17          SO ORDERED.

18          In San Juan, Puerto Rico this 23rd day of July 2020.

19                                                            s/Gustavo A. Gelpí
                                                              GUSTAVO A. GELPI
20                                                            Chief United States District Judge

21

22

23

24

                                                          4
